Citation Nr: 1708708	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  13-23 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the cervical spine.

2.  Entitlement to an initial rating in excess of 10 percent for traumatic brain injury.

3.  Entitlement to an initial compensable rating for a right ear tympanic membrane perforation.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 2005 to December 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDING OF FACT

The Veteran withdrew his appeal of the initial ratings assigned for degenerative disc disease of the cervical spine, traumatic brain injury, and a right ear tympanic membrane perforation in a January 2017 written statement.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a).  Withdrawal may be made by the appellant or by his or her authorized representative on the record during a hearing before the Board or in writing.  38 C.F.R. § 20.204(b).  A written withdrawal must include the name of the appellant, the file number, and a statement that the appeal is withdrawn.  Id.

Here, the Veteran's representative submitted a written statement in January 2017 withdrawing his appeal of the initial ratings assigned for degenerative disc disease of the cervical spine, traumatic brain injury, and a right ear tympanic membrane perforation.  The January 2017 written statement meets the requirements for a written withdrawal, as it includes the Veteran's name, file number, and a statement the appeal is withdrawn.  Accordingly, the Board finds that the Veteran has clearly and unambiguously withdrawn the appeal of the initial ratings assigned for degenerative disc disease of the cervical spine, traumatic brain injury, and a right ear tympanic membrane perforation.  There is no remaining allegation of error of fact or law for appellate consideration with respect to these issues.  Therefore, the Board does not have jurisdiction to review them, and they are dismissed.


ORDER

The appeal of the initial ratings assigned for degenerative disc disease of the cervical spine, traumatic brain injury, and a right ear tympanic membrane is dismissed.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


